 Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 1 of 12 Page ID
                                   #:2735




Summary Judgment Ex. 1m
      Hoose Declaration - Exhibit 14




                                                                        CFPB-JN-0109424
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 2 of 12 Page ID
                                  #:2736
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 3 of 12 Page ID
                                  #:2737
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 4 of 12 Page ID
                                  #:2738
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 5 of 12 Page ID
                                  #:2739
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 6 of 12 Page ID
                                  #:2740
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 7 of 12 Page ID
                                  #:2741
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 8 of 12 Page ID
                                  #:2742
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 9 of 12 Page ID
                                  #:2743
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 10 of 12 Page ID
                                   #:2744
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 11 of 12 Page ID
                                   #:2745
Case 8:20-cv-00043-SB-ADS Document 190-14 Filed 05/14/21 Page 12 of 12 Page ID
                                   #:2746
